ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-337, concluding that as a matter of final discipline pursuant to Rule l:20-13(e), DENNIS J. OURY, formerly of FAIRVIEW, who was admitted to the bar of this State in 1975, and who has been temporarily suspended from practice by consent since November 19, 2009, should be suspended from the practice of law for a period of three years based on his guilty plea in the United States District Court for the District of New Jersey to conspiracy to defraud the Borough of Bergenfield of money, property, and honest services, in violation of 18 U.S.C. § 1349, and failure to file a federal tax return for tax year 2006, conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that the term of suspension should be retroactive to the date of respondent’s temporary suspension;
And good cause appearing;
It is ORDERED that DENNIS J. OURY is suspended from the practice of law for a period of three years, effective November 17, 2009, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review *48Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.